SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

66
TP 13-01204
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF STEVEN WISNIEWSKI, PETITIONER,

                     V                                             ORDER

RANDY K. JAMES, SUPERINTENDENT, LIVINGSTON
CORRECTIONAL FACILITY, AND NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENTS.


STEVEN WISNIEWSKI, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Livingston County [Dennis S.
Cohen, A.J.], entered July 1, 2013) to review a determination finding
after a tier II hearing that petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   February 7, 2014                       Frances E. Cafarell
                                                  Clerk of the Court